Citation Nr: 0816079	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for benign essential 
tremors.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 3, 2003 to 
May 30, 2003 and from October 1, 2003 to November 10, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefit 
currently sought on appeal.

The veteran was scheduled for a Video Conference Hearing 
before the Board in June 2006, however he failed to appear.  
As there was uncertainty regarding the veteran's address at 
the time of the original notice, he was afforded an 
additional opportunity to appear before the Board in May 
2007.  The veteran was advised to notify VA in writing if he 
wished another hearing.  While the veteran did respond to the 
correspondence, he did not request an additional hearing.  
Accordingly, this veteran's request for a hearing is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the Board remanded the veteran's claim for 
service connection via the AMC, instructing that center to 
send the veteran adequate notice regarding substantiating his 
claim based on his National Guard service.  The Board 
specifically directed the AMC to take the following action:

"In particular, the veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) which informs him that to 
establish service connection for benign essential 
tremors, he must show that the disease began in or 
was made worse during either a period of active 
duty or a period of active duty for training."

See August 2006 Board decision, page 4, emphasis added.  
Letters were sent to the veteran in August 2006, December 
2006, and May 2007.  However, none addressed the above 
distinction. 

In particular, the provisions of 38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002) require that with regard to National 
Guard service, service connection may be granted for 
disability resulting from either disease or injury incurred 
in or aggravated while performing active duty or active duty 
for training (ACDUTRA).  Regarding periods of inactive duty 
for training (INACDUTRA), however, service connection may 
only be granted for disability resulting from injury incurred 
or aggravated during that period.  

While none of the AMC's letters addressed these provisions as 
directed, nor did any of the RO's correspondence to the 
veteran, such as the July 2004 statement of the case or 
August 2005 supplemental statement of the case.  It is also 
clear from the veteran's November 2007 correspondence to VA 
that he was unaware of the specifics of establishing service 
connection based on his National Guard service.  Thus, it 
cannot be argued that the veteran has not been prejudiced by 
this omission.  

The August 2006 Board remand conferred on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, to include the tailored notice described above.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Corrective notice 
must now be sent.  While the further delay of this case is 
regrettable, due process considerations require such action.  
Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that in the case of 
National Guard service, service connection may 
only be granted for disability resulting from 
disease or injury incurred in or aggravated 
while performing active duty or active duty for 
training (ACDUTRA), or for an injury incurred 
or aggravated while performing inactive duty 
training (INACDUTRA).  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



